We agree with the defendant’s argument that the 1986 amendments to Penal Law § 155.30 which increased the minimum value of the property required for the crime of grand larceny in the third degree (L 1986, ch 515), should have been applied to the defendant who was sentenced after the effective date of the amendments. When an ameliorative amendment reduces the punishment for a particular crime, " 'the law is settled that the lesser penalty may be meted out in all cases decided after the effective date of the enactment, even though the underlying act may have been committed before that date’ ” (People v Behlog, 74 NY2d 237, 240; see also, People v Pierre, 157 AD2d 750).
However, we need not remit for resentencing since the defendant has already served the maximum sentence permitted for petit larceny.
We have considered the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Rubin, Sullivan and Balletta, JJ., concur.